Citation Nr: 0612037	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002)  for liver disease, including cirrhosis and 
hepatitis C.

2.	Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
March 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's original claim for VA 
compensation benefits under 38 U.S.C.A. § 1151.  Also in that 
decision, the RO determined that new and material evidence 
had not been received to reopen a previously denied claim for 
service connection for a psychiatric disorder.  
 
In February 2003, the veteran testified at a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  And in 
September 2003 the Board granted the petition to reopen and 
remanded the underlying claim for service connection for a 
psychiatric disorder, and the claim for § 1151 benefits, to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for further development.  The AMC 
subsequently denied the claims (as indicated in its February 
2006 supplemental statement of the case (SSOC)) and returned 
them to the Board.

Unfortunately, however, for the reasons discussed below, this 
case again must be remanded to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

As mentioned above, the veteran previously testified at a 
hearing at the RO in February 2003 before a VLJ of the Board.  
Unfortunately, though, the VLJ who presided over that hearing 
is no longer employed at the Board.  VA law provides that the 
VLJ who conducted the hearing shall participate in the final 
determination of the claim on appeal.  See 38 C.F.R. § 20.707 
(2005).



Realizing this, the Board recently sent the veteran a letter 
in March 2006 informing him of the availability of another 
hearing prior to deciding his appeal.  And in April 2006, in 
response, he indicated that he wants a videoconference 
hearing (which occurs with him at the RO telecasting to the 
VLJ sitting at the Board's offices in Washington, DC).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following additional action:
	
Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him of the 
date, time and specific location of 
this hearing.  Place a copy of this 
letter in his claims file.  If, for 
whatever reason, he changes his mind 
and withdraws his request for this 
hearing or does not appear for it on 
the date scheduled, also document this 
in the claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


